21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Edsel R. HARRY, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-2004.
United States Court of Appeals,First Circuit.
March 22, 1994

On Petition for Review of an Order
Edsel R. Harry on brief pro se.
Frank W. Hunger, Assistant Attorney General, Robert Kendall, Jr., Assistant Director, and Karen Fletcher Torstenson, Attorney, Office of Immigration Litigation Civil Division, on brief for respondent.
B.I.A.
PETITION DENIED.
OF THE BOARD OF IMMIGRATION APPEALS Before Breyer, Chief Judge, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
We have carefully reviewed the record and conclude that the decision to deny relief from deportation fell within the broad range of the Board's permissible discretion.   See, e.g., Palacios-Torres v. INS, 995 F.2d 96, 99-101 (7th Cir. 1993).


2
The petition for review is denied.